--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SINGLE TOUCH SYSTEMS INC.
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 19, 2013, by and between Single Touch Systems Inc., a Delaware
corporation (the “Company”), and the investor set forth on the signature pages
affixed hereto (the “Investor”).
 
WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, 500,000 shares (the “Shares”) of the Company’s Common Stock,
par value $0.001 per share (the “Common Stock”), at a purchase price of $0.49
per share; and
 
WHEREAS, in connection with the Investor’s purchase of the Shares, the Investor
will receive certain registration rights, and will be subject to certain
restrictions on the transfer of the Shares, all as more fully set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.
 
1.             Definitions.
 
For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.
 
“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified.  As used in this definition, “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument or
otherwise.
 
“Blue Sky Application” as defined in Section 5.2(a) hereof.
 
“Business Day” shall mean any day on which banks located in New York City are
required or authorized by law to remain closed.
 
“Closing” and “Closing Date” as defined in Section 2.2 hereof.
 
“Common Stock” as defined in the recitals above.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Company Financial Statements” as defined in Section 4.5(a) hereof.
 
“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).
 
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
“Piggyback Registration” as defined in Section 5.1 hereof.
 
“Registrable Securities” shall mean (i) the Shares, (ii) any other shares of
Common Stock owned by the Investor, (iii) any shares of Common Stock issued or
issuable (directly or indirectly) upon conversion, exchange and/or exercise
of any other securities of the Company owned by the Investor on or about the
date hereof and (iv) any other securities issued or issuable with respect to, or
in exchange for or in replacement of, Registrable Securities, whether issued as
a dividend or other distribution, or by merger, charter amendment or otherwise;
provided, that a security shall cease to be a Registrable Security upon (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act, or
(B) such security becoming eligible for sale by the Investors without any
restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable).
 
“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 
“Regulation D” as defined in Section 3.7 hereof.
 
“Regulation S” as defined in Section 6.1(i)(E) hereof.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
“Rule 144” as defined in Section 6.1(i)(C) hereof.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Documents” as defined in Section 4.5 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.
 
“Transaction Documents” shall mean this Agreement and any other agreement,
instrument or other document contemplated hereby or otherwise executed and/or
delivered from time to time in connection herewith.
 
“Transaction Securities” shall mean the Shares and any other shares of Common
Stock purchased by the Investor on or about the date hereof.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.
 
“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.
 
2.             Sale and Purchase of Shares.
 
2.1.           Subscription for Shares by Investor.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) the
Investor shall purchase, and the Company shall sell and issue to the Investor,
the Shares, in the amount set forth on Exhibit A attached hereto in exchange for
the purchase price set forth opposite the Investor’s name on such Exhibit A.
 
2.2.           Closing.  The closing (the “Closing”) of the purchase of the
Shares by the Investor shall occur at the offices of Lowenstein Sandler LLP,
1251 Avenue of the Americas, New York, New York 10020, or remotely via the
exchange of documents and signatures.  The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., New York time, on the date hereof, subject
to notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 7 and 8 below (or such other date or time as is mutually
agreed to in writing by the Company and the Investor).
 
2.3.           Closing Deliveries.  At the Closing, the Company shall deliver to
the Investor, against delivery by the Investor of the purchase price (as
provided below), a certificate or certificates, registered in such name or names
as the Investor may designate, representing the Shares.  At the Closing, the
Investor shall deliver or cause to be delivered to the Company the purchase
price for the Shares set forth opposite the Investor’s name on Exhibit A annexed
hereto by paying United States dollars via bank, certified or personal check
which has cleared prior to the Closing Date or in immediately available funds,
by wire transfer to an account designated in writing by the Company to the
Investor at least two Business Days prior to the Closing Date.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
3.             Representations, Warranties and Acknowledgments of the Investor.
 
The Investor represents and warrants to the Company that:
 
3.1.           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting enforcement of creditors’ rights and general principles
of equity that restrict the availability of equitable or legal remedies.
 
3.2.           Purchase Entirely for Own Account.  The Shares to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Shares for any period of time.  Such Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.
 
3.3.           Investment Experience.  Such Investor acknowledges that the
purchase of the Shares is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
3.4.           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company and the Shares requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Shares.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect such Investor’s right
to rely on the Company’s representations and warranties contained in this
Agreement.
 
3.5.           Restricted Securities.  Such Investor understands that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws since they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
3.6.           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares will bear the following or any similar
legend:
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(a)           “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended, (ii) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, or (iii) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”
 
(b)           If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.
 
3.7.           Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).
 
3.8.           No General Solicitation.  Such Investor did not learn of the
investment in the Shares as a result of any public advertising or general
solicitation.
 
3.9.           Brokers and Finders. Neither the Investor nor any third party
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company or any
Subsidiary, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.
 
4.             Representations and Warranties of the Company.
 
The Company represents, warrants and covenants to the Investor that:
 
4.1.           Organization; Execution, Delivery and Performance.
 
(a)           The Company and each of its Subsidiaries, if any, is a corporation
or other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.
 
(b)           (i) The Company has all requisite corporate power and authority to
enter into and perform the Transaction Documents and to consummate the
transactions contemplated hereby and thereby and to issue the Transaction
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including
without limitation, the issuance of the Transaction Securities) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders, is
required, (iii) each of the Transaction Documents has been duly executed and
delivered by the Company by its authorized
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.
 
4.2.           Securities Duly Authorized.  The Transaction Securities to be
issued to the Investor pursuant to this Agreement and the other Transaction
Documents, have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement and the other Transaction Documents,
will be duly and validly issued and will be fully paid and nonassessable and
free from all taxes or Liens with respect to the issue thereof and shall not be
subject to preemptive rights or other similar rights of stockholders of the
Company.  Subject to the accuracy of the representations and warranties of the
Investor to this Agreement, the offer and issuance by the Company of the
Transaction Securities is exempt from registration under the Securities Act.
 
4.3.           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Transaction Securities) will not: (i) conflict with or result in
a violation of any provision of the Company’s Certificate of Incorporation or
By-laws or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Neither the Company nor any of its Subsidiaries is in
violation of its Certificate of Incorporation, By-laws or other organizational
documents.  Neither the Company nor any of its Subsidiaries is in default (and
no event has occurred which with notice or lapse of time or both could put the
Company or any of its Subsidiaries in default) under, and neither the Company
nor any of its Subsidiaries has taken any action or failed to take any action
that would give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect.  The businesses of the Company and its Subsidiaries are not being
conducted in violation of any law, rule ordinance or regulation of any
governmental entity, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as
required under the Securities Act, the Exchange Act and any applicable state
securities laws, the
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to issue and sell the Transaction Securities in accordance with the
terms hereof.  All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.
 
4.4.           Capitalization.  The authorized capital stock of the Company
consists of: (i) 200,000,000 shares of Common Stock, of which as of
September 17, 2013, (A) 136,716,783 shares are issued and outstanding,
(B) 28,642,400 shares are reserved for issuance pursuant to stock options
granted and (C) 15,516,000 shares are reserved for issuance pursuant to warrants
to purchase Common Stock; and (ii) 5,000,000 shares of preferred stock, par
value $0.001 per share, of which no shares are issued and
outstanding.  Schedule 4.4(a) sets forth, as of the date hereof, the number of
authorized securities of the Company and, as of September 17, 2013, the issued
and outstanding securities of the Company (including the number of securities,
the class or type of securities, and the exercise or conversion price and the
exercise or conversion period, as applicable, of any options, warrants,
convertible or exchangeable securities, or other rights).  Except as described
above, in the SEC Documents and in Schedule 4.4(a) hereto, (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries and (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities
Act.  Except as described in Schedule 4.4(b) hereto, there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
or any of its Subsidiaries (or in any agreement providing rights to security
holders).  All of such outstanding shares of capital stock are, or upon issuance
will be, duly authorized, validly issued, fully paid and nonassessable.  No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of the stockholders of the Company or any Lien imposed
through the actions or failure to act of the Company.  The issuance and sale of
the Transaction Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Investor) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.
 
4.5.           SEC Information.
 
(a)           The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investor via
the SEC’s EDGAR system. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents (“Company Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. The Company Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied (“GAAP”), during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to June
30, 2013 (the fiscal period end of the Company’s most recently-filed periodic
report), and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under GAAP to be reflected in such
financial statements, which, individually or in the aggregate, are not material
to the financial condition or operating results of the Company.
 
(b)           The shares of Common Stock are currently quoted on the OTC
Bulletin Board and the OTC QB tier of the OTC Markets Group.  Except as set
forth in the SEC Documents, the Company has not received notice (written or
oral) from any regulatory body or the OTC Markets Group to the effect that the
Company is not in compliance with the continued quotation and maintenance
requirements of such exchange.  The Company is compliance with all such listing
and maintenance requirements.
 
(c)           Each registration statement and any amendment thereto filed by the
Company pursuant to the Securities Act and the rules and regulations thereunder,
as of the date such statement or amendment became effective, complied as to form
in all material respects with the Securities Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein not
misleading; and each prospectus filed pursuant to Rule 424(b) under the
Securities Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
4.6.           Permits; Compliance. The Company and each of its Subsidiaries is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
any of its Subsidiaries is in conflict with, or in default or violation of, any
of the Company Permits, except for any such conflicts, defaults or violations
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Since March 31, 2012, neither the Company nor
any of its Subsidiaries has received any notification with respect to possible
conflicts, defaults or violations of applicable laws, except for notices
relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.
 
4.7.           Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing.  There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.
 
4.8.           No Material Changes.
 
(a)           Since June 30, 2012, except as set forth in the SEC Documents,
there has not been:
 
(i)            Any material adverse change in the financial condition,
operations or business of the Company or any of its Subsidiaries from that shown
on the Company Financial Statements, or any material transaction or commitment
effected or entered into by the Company or any of its Subsidiaries outside of
the ordinary course of business;
 
(ii)           Any effect, change or circumstance which has had, or could
reasonably be expected to have, a Material Adverse Effect; or
 
(iii)          Any incurrence of any material liability outside of the ordinary
course of business.
 
4.9.           No General Solicitation. Neither the Company nor any Person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Transaction
Securities being offered hereby.
 
4.10.         No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Transaction Securities to the
Investor.  The issuance of the Transaction Securities to the Investor will not
be integrated with any other issuance of the Company’s securities (past, current
or future) for purposes of any stockholder approval provisions applicable to the
Company or its securities or the Securities Act.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
4.11.         No Brokers.  The Company has taken no action which would give rise
to any claim by any Person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.
 
4.12.         Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company,
including the Subsidiaries, is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
most recently filed period report under the Exchange Act, as the case may be, is
being prepared.  The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  The Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.
 
4.13.         Form D; Blue Sky Laws.  The Company agrees to file a Form D with
respect to the Transaction Securities as required under Regulation D and to
provide a copy thereof to the Investor promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary to qualify the Transaction Securities for sale
to the Investor at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investor on or prior to the Closing Date.
 
4.14.         Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Investor regarding the Company and its Subsidiaries, their businesses and
the transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed.  The
Company acknowledges and agrees that the Investor does not make and has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.
 
4.15.         Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted.  None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within two (2)
years from the date of this Agreement.  The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. Except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights.  The Company is not aware of any facts which give
rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights, except where failure to take such measures
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
 
4.16.         Tax Status.  Except for occurrences that would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company and
its Subsidiaries know of no basis for any such claim.  The Company is not
operated in such a manner as to qualify as a passive foreign investment company,
as defined in Section 1297 of the U.S. Internal Revenue Code of 1986, as
amended.
 
4.17.         Acknowledgement Regarding Investor’s Trading Activity.  It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents in
accordance with the terms thereof, the Investor has not been asked by the
Company or any of its Subsidiaries to agree, nor has the Investor agreed with
the Company or any of its Subsidiaries, to desist from effecting any
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Transaction Securities for any specified term; (ii) the Investor, and
counterparties in “derivative” transactions to which the Investor is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock which was established prior to the Investor’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) the Investor
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction.  The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents, the Investor may engage
in hedging and/or trading activities at various times during the period that the
Transaction Securities are outstanding, and such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted.  The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.
 
4.18.         Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the Company’s Knowledge, no Person acting on their
behalf has, directly or indirectly, (i) taken any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company or any of its Subsidiaries to facilitate the sale or resale of any of
the Transaction Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Transaction Securities, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries.
 
4.19.         Subsidiaries.  Except for Single Touch Interactive R&D IP, Inc., a
Nevada corporation, and Single Touch Interactive, Inc., a Nevada corporation,
the Company does not, directly or indirectly, own any shares, partnership
interests, joint venture interests or other equity interests in any other
Person.  Each Subsidiary of the Company is wholly owned by the Company.  All
outstanding shares of capital stock of each Subsidiary of the Company are, or
upon issuance will be, duly authorized, validly issued, fully paid and
nonassessable, and are owned by the Company, free and clear of any Liens.  No
shares of capital stock of any Subsidiary of the Company are subject to
preemptive rights or any other similar rights of stockholders or any Lien
imposed through the actions or failure to act of the Company or any of its
Subsidiaries.
 
4.20.         Shell Company Status.  The Company is subject to Rule
144(i)(1)(ii) but has ceased to be an issuer subject to Rule 144(i)(1)(i).  The
Company is in compliance with all filing requirements contained in Rule
144(i)(2).
 
4.21.         Title to Properties.  Except as disclosed in the SEC Documents,
the Company and its Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
and clear of any Liens that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Documents, the Company and its
Subsidiaries hold any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
4.22.         Transactions with Affiliates.  Except as disclosed in the SEC
Documents, none of the officers or directors of the Company or any of its
Subsidiaries and, to the Company’s Knowledge, none of the employees of the
Company or any of its Subsidiaries is presently a party to any transaction with
the Company or any of its Subsidiaries (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
 
4.23.         Insurance Coverage.  The Company and each of its Subsidiaries
maintains in full force and effect insurance coverage that is customary for
comparably situated companies for the business being conducted and properties
owned or leased by the Company and each of its Subsidiaries, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.
 
4.24.         Investment Company.  The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
5.             Registration Rights.
 
5.1.           Mandatory Registration; Piggyback Registration.
 
(a)           Mandatory Registration.  The Company shall, at its sole cost and
expense, file a Registration Statement on the appropriate form under the
Securities Act with the SEC covering the re-sale from time to time of all of the
Registrable Securities, time being of the essence.  The Company shall file the
Registration Statement no later than three months after the Closing Date.  The
Company will use its best efforts to have the Registration Statement become
effective as soon as possible after filing (and in any event within 180 days of
the Closing Date (the “Effectiveness Deadline”)), and to keep such Registration
Statement effective for a minimum of three years.
 
(b)           Piggyback Registration.  If at any time following the date of this
Agreement that any Registrable Securities remain outstanding (i) there is not
one or more effective Registration Statements covering all of the Registrable
Securities and (ii) the Company proposes for any reason to register any shares
of Common Stock under the Securities Act (other than pursuant to a registration
statement on Form S-4 or Form S-8 (or a similar or successor form)) with respect
to an offering of Common Stock by the Company for its own account or for the
account of any of its stockholders, it shall at each such time promptly give
written notice to the holders of the Registrable Securities of its intention to
do so (but in no event less than
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
thirty (30) days before the anticipated filing date) and include in such
registration (a “Piggyback Registration”) all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within fifteen (15) days after receipt of the Company’s notice.  Such notice
shall offer the holders of the Registrable Securities the opportunity to
register such number of shares of Registrable Securities as each such holder may
request and shall indicate the intended method of distribution of such
Registrable Securities.
 
(c)           Cut Back Shares.  If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act as a result of a
characterization by the SEC of the transaction described by the Registration
Statement as a primary offering by the Company or requires the Investor to be
named as an “underwriter”, the Company shall use its best efforts to persuade
the SEC that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Investor is not an “underwriter”.  The Investor
shall have the right to participate or have its counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have its counsel comment on any written submission made to the SEC with
respect thereto.  No such written submission shall be made to the SEC to which
the Investor’s counsel reasonably objects.  In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 5.1(c), the
SEC refuses to alter its position, the Company shall, (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415; provided,
however, that the Company shall not agree to name the Investor as an
“underwriter” in such Registration Statement without the prior written consent
of the Investor.  The Company shall not be deemed to be in breach of the
provisions of Section 5.1(a) solely as a result of the removal from the
Registration Statement of the Cut Back Shares under the circumstances described
in, and in compliance with the terms of, this section.  Within six (6) months,
or such earlier time as permitted by the SEC, of the initial Registration
Statement filed hereunder being declared effective, the Company shall file an
additional Registration Statement containing the Cut Back Shares.  With regard
to the new Registration Statement, all of the provisions of this Section 5 shall
again be applicable to the Cut Back Shares, except that the Effectiveness
Deadline for such Cut Back Shares shall be the 90th day following the filing of
such new Registration Statement.
 
5.2.           Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless the Investor and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other Person, if any, who controls such Investor within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto, to which any of them may become subject insofar as such Claims
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof; (ii) any blue sky application or other document executed
by the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (v) any failure to register or qualify
the Registrable Securities included in any such Registration Statement in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
the Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim or action; provided, however, that the Company will not
be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Investor or any such controlling Person in
writing specifically for use in such Registration Statement or Prospectus.
 
(b)           Indemnification by the Investor.  The Investor agrees to indemnify
and hold harmless, to the fullest extent permitted by law, the Company, its
directors, officers, employees, stockholders, partner, representatives and each
person who controls the Company (within the meaning of the Securities Act)
against any Claims resulting from any untrue statement of a material fact or any
omission of a material fact required to be stated in the Registration Statement
or Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto.  In no event shall the liability of the Investor be greater
in amount than the dollar amount of the proceeds (net of all expense paid by
such Investor in connection with any claim relating to this Section 5.2 and the
amount of any damages such Investor has otherwise been required to pay by reason
of such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim or
employ counsel reasonably satisfactory to such Person or (c) in the reasonable
judgment of any such Person, based upon written advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations.  No
Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any Person
not guilty of such fraudulent misrepresentation.  In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5.2 and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.
 
(e)           Other Rights to Indemnification.  The provisions of Section 5.2 of
this Agreement shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and shall remain operative and in full force and effect regardless of any
investigation made or omitted by or on behalf of any indemnified party and shall
survive the transfer of the Registrable Securities by any such party.
 
5.3.           Company Efforts.  If and whenever the Company is required by the
provisions of this Section 5 to use its best efforts to register any Registrable
Securities under the Securities Act, the Company shall, as expeditiously as
possible under the circumstances:
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
(a)           Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective as soon as possible after filing
(and, in the case of any registration statement being filed under Section 5.1(a)
hereof, no later than the Effectiveness Deadline, and otherwise within 90 days
of the filing of such registration statement) and remain effective three years.
 
(b)           Subject to Section 5.1 of this Agreement, prepare and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement current and effective for three years and to comply with
the provisions of the Securities Act, and any regulations promulgated
thereunder, with respect to the sale or disposition of all Registrable
Securities covered by the registration statement required to effect the
distribution of the securities.
 
(c)           Furnish to the sellers participating in the offering pursuant to
such registration statement, applicable copies (in reasonable quantities) of
summary, preliminary, final, amended or supplemented prospectuses, in conformity
with the requirements of the Securities Act and any regulations promulgated
thereunder, and other documents as reasonably may be required in order to
facilitate the disposition of the securities, but only while the Company is
required under the provisions hereof to keep the registration statement current.
 
(d)           Use its best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions of the United States as the sellers
participating in the offering shall reasonably request, and do any and all other
acts and things which may be reasonably necessary to enable each participating
seller to consummate the disposition of the Registrable Securities in such
jurisdictions.
 
(e)           Notify each seller selling Registrable Securities, at any time
when a prospectus relating to any such Registrable Securities covered by such
registration statement is required to be delivered under the Securities Act, of
the Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and promptly prepare and furnish to each such seller selling
Registrable Securities a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
 
(f)           As soon as practicable after the effective date of the
registration statement, and in any event within eighteen (18) months thereafter,
make generally available to the sellers participating in the offering an
earnings statement (which need not be audited) covering a period of at least
twelve (12) consecutive months beginning after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including, at the Company’s option, Rule
158 thereunder.  To the extent that the Company files such information with the
SEC in satisfaction of the foregoing, the Company need not deliver the above
referenced earnings statement to such sellers.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
(g)           Upon request, deliver promptly to counsel of each seller
participating in the offering copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement and permit
each such seller to do such investigation at such seller’s sole cost and
expense, upon reasonable advance notice, with respect to information contained
in or omitted from the registration statement as it deems reasonably necessary
and for a proper purpose related to the seller offering securities pursuant to
the registration statement.  Each seller agrees that it will use its best
efforts not to interfere unreasonably with the Company’s business when
conducting any such investigation and each seller shall keep any such
information received pursuant to this Section 5.3(g) confidential.
 
(h)           Provide a transfer agent and registrar located in the United
States for all such shares of Common Stock covered by such registration
statement not later than the effective date of such registration statement.
 
(i)           Pay all Registration Expenses (as defined below) incurred in
connection with a registration of Registrable Securities, whether or not such
registration statement shall become effective; provided that each seller shall
pay all underwriting discounts, commissions and transfer taxes, and its own
counsel and accounting fees, if any, relating to the sale or disposition of such
seller’s Registrable Securities pursuant to such registration statement.  As
used herein, “Registration Expenses” means any and all reasonable and customary
expenses incident to performance of or compliance with the registration rights
set forth herein, including, without limitation, (i) all SEC and stock exchange
or Financial Industry Regulatory Authority (“FINRA”) registration and filing
fees, (ii) all fees and expenses of complying with state securities or blue sky
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities but no other expenses of or disbursements by the underwriters or
their counsel), (iii) all printing, messenger and delivery expenses, and (iv)
the reasonable fees and disbursements of counsel for the Company and the
Company’s independent public accountants.
 
(j)           Timely make all filings with FINRA and pay all FINRA filing
expenses (including FINRA filing fees) incurred in connection with filings that
are required by Rule 5110 of FINRA so that FINRA members may resell Registrable
Securities pursuant to an effective registration statement without further
filings under such rule by them.
 
5.4.           Cooperation by Investor.  The Investor shall furnish to the
Company or the Underwriter, as applicable, such information regarding the
Investor and the distribution proposed by it as the Company may reasonably
request in connection with any registration or offering referred to in this
Section 5.  The Investor shall cooperate as reasonably requested by the Company
in connection with the preparation of the registration statement with respect to
such registration, and for so long as the Company is obligated to file and keep
effective such registration statement, shall provide to the Company, in writing,
for use in the registration statement, all such information regarding the
Investor and its plan of distribution of the Shares included in such
registration as may be reasonably necessary to enable the Company to prepare
such registration statement, to maintain the currency and effectiveness thereof
and otherwise to comply with all applicable requirements of law in connection
therewith.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
5.5.           Specific Performance.  The Company acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5 and that such failure would not be adequately compensable in damages,
and therefore agrees that its obligations and agreements contained in this
Section 5 may be specifically enforced.  In the event that the Company shall
fail to file such registration statement when required pursuant to Section 5.1
of this Agreement or to keep any registration statement effective as provided in
this Section 5 or otherwise fails to comply with its obligations and agreements
in this Section 5, then, in addition to any other rights or remedies the
Investor may have at law or in equity, including, without limitation, the right
of rescission, the Company shall indemnify and hold harmless the Investor from
and against any and all manner or loss which it may incur as a result of such
failure.  In addition, the Company shall also reimburse the Investor for any and
all reasonable legal fees, expenses and disbursements incurred by it in
enforcing its rights pursuant to this Section 5, regardless of whether any
litigation was commenced; provided, however, that the Company shall not be
liable for the fees and expenses of more than one law firm, which firm shall be
designated by the Investor.
 
6.             Transfer Restrictions.
 
6.1.           Transfer or Resale.  The Investor understands that:
 
(i)            Except as provided in the registration rights provisions set
forth above, the sale or resale of all or any portion of the Transaction
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and all or any portion of the Transaction
Securities may not be transferred unless:
 
(A)           the Transaction Securities are sold pursuant to an effective
registration statement under the Securities Act;
 
(B)           the Investor shall have delivered to the Company, at the cost of
the Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Transaction
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration;
 
(C)           the Transaction Securities are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of the Investor who agrees to sell or otherwise
transfer the Transaction Securities only in accordance with this Section 6.1 and
who is an Accredited Investor (as defined in Rule 501(a) of Regulation D);
 
(D)           the Transaction Securities are sold pursuant to Rule 144; or
 
(E)           the Transaction Securities are sold pursuant to Regulation S under
the Securities Act (or a successor rule) (“Regulation S”);
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
and, in each case (other than clause (A)), the Investor shall have delivered to
the Company a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company.  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Transaction Securities may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement.
 
6.2.           Transfer Agent Instructions.  If the Investor (a) provides the
Company with a customary opinion of counsel, that shall be in form, substance
and scope reasonably acceptable to such counsel, to the effect that a public
sale or transfer of such Registrable Securities may be made without registration
under the Securities Act and such sale or transfer is effected or (b) effects a
sale or transfer of any Registrable Securities pursuant to an effective
registration statement under the Securities Act, the Company shall, in each
case, permit the transfer and promptly instruct its transfer agent to issue one
or more certificates, free from restrictive legend (if permitted by law), in
such name and in such denominations as specified by such Investor.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor, by vitiating the intent and purpose of the
transactions contemplated hereby.  Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 6.2 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Investor shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
7.             Conditions to Closing of the Investor.
 
The obligation of the Investor hereunder to purchase the Transaction Securities
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
7.1.           Representations, Warranties and Covenants.  The representations
and warranties of the Company shall be true and correct in all respects as of
the date when made and as of the Closing Date as though originally made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all respects as of such date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  The
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.
 
7.2.           Consents.  The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Transaction Securities.
 
7.3.           Delivery by Company.  The Company shall have duly executed and
delivered to the Investor (A) each of the other Transaction Documents and (B) an
instruction letter to the Company’s transfer agent regarding the issuance of the
Transaction Securities being purchased by such Investor at the Closing pursuant
to this Agreement and the other Transaction Documents.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
7.4.           Legal Opinion.  The Investor shall have received the opinion of
the Company’s counsel (reasonably acceptable to the Investor), dated as of the
Closing Date, in the form reasonably acceptable to such Investor, which shall
include, without limitation, opinions that the offering of the Transaction
Securities is exempt from registration under the Securities Act and is in
compliance with applicable state (“blue sky”) securities laws.
 
7.5.           No Material Adverse Effect.  Since the date of first execution of
this Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.
 
7.6.           No Prohibition.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
7.7.           No Stop Order.  No stop order or suspension of trading shall have
been imposed by the SEC or any governmental or regulatory authority, self
regulatory organization or stock market with respect to public trading in the
Common Stock.
 
7.8.           Secretary’s Certificate.  The Company shall have delivered to the
Investor a certificate, duly executed on behalf of the Company by its Secretary
or Chief Executive Officer, dated the Closing Date: (a) certifying and attaching
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents;
(b) certifying and attaching the current versions of the Certificate of
Incorporation and Bylaws of the Company; (c) certifying as to the signatures and
authority of persons signing this Agreement and the other Transaction Documents
and related documents on behalf of the Company; and (d) certifying and attaching
good standing certificates evidencing (i) the formation and good standing of the
Company and each of its Subsidiaries in each such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date reasonably proximate to the Closing Date; and (ii)
the qualification as a foreign corporation and good standing of the Company and
each of its Subsidiaries issued by the Secretary of State (or comparable office)
of each jurisdiction in which such entity conducts business, as of a date
reasonably proximate to Closing Date.
 
7.9.           Other Documents.  The Company shall have delivered to the
Investor such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Investor or its counsel may
reasonably request.
 
8.             Conditions to Closing of the Company.
 
The obligations of the Company to effect the transactions contemplated by this
Agreement with the Investor are subject to the fulfillment at or prior to the
Closing Date of the conditions listed below.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
8.1.           Representations and Warranties.  The representations and
warranties made by such Investor in Section 3 shall be true and correct in all
material respects at the time of Closing as if made on and as of such date.
 
8.2.           Corporate Proceedings.  All corporate and other proceedings
required to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.
 
9.             Miscellaneous.
 
9.1.           Termination.
 
(a)           The obligations of the Company, on the one hand, and the Investor,
on the other hand, to effect the Closing shall terminate as follows: (i) upon
the mutual written consent of the Company and the Investor; (ii) by the Company,
upon written notice to the Investor, if any of the conditions set forth in
Section 8 hereof shall have become incapable of fulfillment, and shall not have
been waived by the Company; (iii) by the Investor, upon written notice to the
Company, if any of the conditions set forth in Section 7 hereof shall have
become incapable of fulfillment, and shall not have been waived by the Investor;
or (iv) by either party, upon written notice to the other party, if the Closing
shall not have occurred on or prior to the tenth (10th) Business Day following
the date hereof; provided, however, that, except in the case of clause (i)
above, the party seeking to terminate its obligation to effect the Closing shall
not then be in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the Closing.
 
(b)           Nothing in this Section 9.1 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.
 
9.2.           Notices.  All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.
 
 
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
The Company:


Single Touch Systems Inc.
100 Town Square Place, Suite 204
Jersey City, NJ 07310
Telephone: 201-275-0555
Facsimile:  201-942-3091
Attention:  James Orsini, CEO
With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Telephone:  212-930-9700
Facsimile:  212-930-9725
Attention:   Gregory Sichenzia, Esq.



The Investor:


As per the contact information provided on Exhibit A attached hereto.


9.3.           Survival of Representations and Warranties.  Each party hereto
covenants and agrees that the representations and warranties of such party
contained in this Agreement shall survive the Closing.
 
9.4.           Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless the Investor and
its Affiliates and their respective directors, officers, employees and agents
(the “Indemnified Persons”) from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.
 
(b)           Promptly after receipt by any Indemnified Person of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 9.4, such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify.  In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
9.5.           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.
 
9.6.           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and, except as expressly provided herein, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
9.7.           Current Public Information.  With a view to making available to
the holders of Registrable Securities the benefits of certain rules and
regulations of the SEC which may permit the sale of the Registrable Securities
to the public without registration, for a minimum of three years from the date
of the Closing, if the Investor or its transferees still own Registrable
Securities, the Company shall use its reasonable best efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144 under the Securities Act, at all times; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Exchange Act; and (iii) for a minimum of 36 months from the date of the Closing
if an Investor or transferee of it still owns any Registrable Securities, and in
relation to a proposed sale of the Registerable Securities, furnish to such
holder of Registrable Securities, upon any reasonable request, a written
statement by the Company as to its compliance with Rule 144 under the Securities
Act (including without limitation compliance with Rule 144(c) relating to
current public information), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company as
such holder may reasonably request in availing itself of any rule or regulation
of the SEC allowing a holder to sell any such securities without registration.
 
9.8.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither the Company nor the Investor shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, but subject to the provisions of Section 6.1
hereof, the Investor may, without the consent of the Company, assign its rights
hereunder to any Person that purchases Transaction Securities in a private
transaction from an Investor or to any of its “affiliates,” as that term is
defined under the Exchange Act.
 
9.9.           Public Disclosures.  The Company shall on or before 8:30 a.m.,
New York time, within four (4) Business Days after the date of the Closing, file
a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the Exchange Act and attaching all the material Transaction Documents that are
required to be filed pursuant to those requirements (which
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
may include, without limitation, this Agreement and any schedules or attachments
to this Agreement) (including any exhibits, the “8-K Filing”).  From and after
the filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to the Investor by the Company in
connection with the transactions contemplated by the Transaction Documents. The
Company shall be entitled, without the prior approval of the Investor, to make
the press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) the Investor shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release).  Without the prior written consent of the Investor (which may be
granted or withheld in such Investor’s sole discretion), the Company shall not
disclose the name of such Investor in any filing (other than the 8-K Filing, any
Registration Statement registering the Transaction Securities and any other
filing as is required by applicable law and regulations), announcement, release
or otherwise.
 
9.10.         Amendment; Waivers.  All modifications, amendments or waivers to
this Agreement shall require the written consent of both the Company and the
Investor.
 
9.11.         Applicable Law; Disputes.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this Agreement
 
9.12.         Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
9.13.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile or electronic (including PDF) transmission, which
shall be deemed an original.
 


 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]


 
 

 
 
-25-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.
 
 

  SINGLE TOUCH SYSTEMS INC.                
 
By:
/s/ James Orsini       President and Chief Executive Officer                    
By: /s/ John Quinn       Chief Financial Officer                            
INVESTOR:           STILLWATER TRUST LLC                     By: /s/ Christopher
Brody     Name: Christopher Brody     Title: Vice President  



 


 




                                                                        
  


 
-26-

--------------------------------------------------------------------------------

 
 
 
Exhibit A


Investor
Shares
Purchase Price
 
Stillwater Trust LLC
 
Address for notice:
 
Stillwater Trust LLC
655 Madison Avenue
New York, NY  10065
Facsimile:       (212) 940-9645
Attention:      Christopher Minton
 
With a copy to:
 
Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, NY  10020
Facsimile:       (212) 262-7402
Attention:      Robert G. Minion, Esq.
                        Seth T. Goldsamt, Esq.
 
 
500,000
 
 
$245,000
 



 
 
 
 
 

 
 
-27-

--------------------------------------------------------------------------------

 
 
 
Schedule 4.4(a)


Capitalization


The authorized capital stock of the Company consists of: (i) 200,000,000 shares
of Common Stock, of which as of September 17, 2013, (A) 136,716,783 shares are
issued and outstanding, (B) 28,642,400 shares are reserved for issuance pursuant
to stock options granted and (C) 15,516,000 shares are reserved for issuance
pursuant to warrants to purchase Common Stock; and (ii) 5,000,000 shares of
preferred stock, par value $0.001 per share, of which no shares are issued and
outstanding.


Following is a summary of the outstanding options and warrants to purchase
shares of Common Stock of the Company as of September 17, 2013:


TYPE OF SECURITY
NUMBER OF
SHARES OF
COMMON STOCK
FOR WHICH
EXERCISABLE
EXERCISE
PRICE
Options to purchase Common Stock
14,791,734
$0.469
Options to purchase Common Stock
4,750,666
$0.65
Options to purchase Common Stock
5,000,000
$0.55
Options to purchase Common Stock
1,500,000
$0.63
Options to purchase Common Stock
550,000
$0.325
Options to purchase Common Stock
400,000
$0.331
Options to purchase Common Stock
300,000
$0.50
Options to purchase Common Stock
200,000
$0.446
Options to purchase Common Stock
200,000
$0.225
Options to purchase Common Stock
200,000
$0.687
Options to purchase Common Stock
200,000
$0.705
Options to purchase Common Stock
200,000
$0.389
Options to purchase Common Stock
50,000
$0.682
Options to purchase Common Stock
300,000
$0.604
     
Warrants to purchase Common Stock
8,586,000
$0.25
Warrants to purchase Common Stock
2,725,000
$0.80
Warrants to purchase Common Stock
2,500,000
$1.00
Warrants to purchase Common Stock
1,250,000
$0.70
Warrants to purchase Common Stock
455,000
$0.305



The outstanding warrants to purchase Common Stock of the Company expire at
various times through October 5, 2015. The outstanding options to purchase
shares of Common Stock of the Company expire at various times through May 1,
2018.
 
 
 
-28-

--------------------------------------------------------------------------------

 


 
As of September 17, 2013, the Company had convertible notes in the aggregate
principal amount of $3,928,000 which are convertible into Common Stock at a
conversion price of $.50, which are convertible through August 31, 2015.


Schedule 4.4(b)


Anti-dilution/Price Adjustment Provisions


Pursuant to the terms of that certain Warrant to Purchase Common Stock dated
October 28, 2008 (the “Peltz Warrant”) issued by the Company to Peltz Capital
Management, LLC (“PCM”), as subsequently amended by that certain Settlement and
Release Agreement dated September 29, 2010 among the Company, PCM and Anthony
Macaluso, the Company has granted to PCM anti-dilution protection under the
Peltz Warrant in the event the Company issues or sells any Common Stock at a
price per share that is less than the exercise price of the Peltz Warrant.  As
of the date hereof, and immediately prior to and after the Closing, the Peltz
Warrant is exercisable for 1,750,000 shares of Common Stock at a price per share
of $0.08, and expires on October 13, 2013.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 - 29 -

--------------------------------------------------------------------------------